Motion by appellant to stay the sale of real property, pending appeal, granted, on condition that appellant perfect the appeal and *688be ready to argue or submit it on May 5, 1961; appeal ordered on calendar for said day. Motion by appellant to appeal as a poor person granted to the extent of permitting the appeal to be heard on the original papers and on appellant’s typewritten brief; otherwise, motion denied. The appellant is directed to file six copies of her typewritten brief and to serve one copy on respondent. Appellant’s brief must be served and filed on or before April 27, 1961. Nolan, P. J., Beldoek, Kleinfeld, Christ and Brennan, JJ., concur.